         Case 1:18-cr-00390-PAE Document 543 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     18 Cr. 390-3 (PAE)
                       -v-
                                                                           ORDER
 HECTOR SANCHEZ,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court has received a motion for compassionate release filed on behalf of defendant

Hector Sanchez. See Dkt. 542. The Government’s response to that motion is due by April 1,

2021.

        SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 17, 2021
       New York, New York
